Citation Nr: 0428634	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-15 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a kidney disorder. 

2.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for a back disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss prior to September 6, 2000.

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral sensorineural hearing loss effective September 6, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from May 1952 to October 1955 
and is a recipient of a Purple Heart.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a December 1997 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which effectuated the Board's November 
1997 grant of service connection for bilateral hearing loss, 
assigning a noncompensable evaluation.  In July 2002 the RO 
increased the rating assigned for bilateral hearing loss to 
30 percent effective September 6, 2000, the date of VA 
examination.  This matter also comes before the Board from an 
October 1998 rating decision which determined that no new and 
material evidence had been presented to reopen claims of 
entitlement to service connection for disorders of the 
kidneys and back.   In February 2004, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
in San Diego, California.

All of the claims on appeal are addressed in the REMAND below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

A remand is required in this case as to all of the claims on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the appellant's claims so that he 
is afforded every possible consideration and to comply with 
due process.

With respect to the claims requiring the submission of new 
and material evidence, the Board observes that subsequent to 
the most recent Supplemental Statement of the Case, issued in 
July 2002, additional evidence has been submitted for the 
file.  This evidence consists primarily of VA medical records 
dated in 2002 and 2003 and a folder of evidence, apparently 
sent by priority mail, in July 2004.  A review of this 
evidence reflects that much of it is duplicative or not 
pertinent to the claims on appeal.  However, it does appear 
that some of the submitted evidence relates to the claimed 
back and/or kidney condition and is not duplicative of 
evidence already of record.  Although the additional evidence 
pertains to the issues on appeal, no Supplemental Statement 
of the Case was issued after the foregoing evidence was added 
to the claims file.  The agency of original jurisdiction must 
furnish the appellant a Supplemental Statement of the Case if 
the agency of original jurisdiction receives additional 
pertinent evidence after the most recently issued 
supplemental statement of the case.  See 38 C.F.R. § 19.31.  
Accordingly, due process requires that a Supplemental 
Statement of the Case be issued prior to a Board decision on 
the merits. 

The veteran is also seeking an increased evaluation for his 
service-connected bilateral hearing loss.  He essentially 
contends that his hearing loss disability is more severe than 
is contemplated by the 30 percent disability rating currently 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

The record reflects that in September 2000, the veteran 
underwent audiologic evaluation for VA purposes.  It was 
based on the results of this evaluation that the RO 
subsequently awarded an increased evaluation of 30 percent in 
the July 2002 Supplemental Statement of the Case.

Recently, in hearing testimony presented in February 2004, 
the veteran indicated that his hearing had gotten progressive 
worse since his last audiological evaluation in 2000 and that 
his hearing aids had not been significantly helpful.  He 
explained that he failed to report for an audiological 
evaluation scheduled in June 2002 because he had not received 
notice of it.  

The United States Court of Appeals for Veterans Claims has 
held that VA's duty to assist veterans in the development of 
their claims requires providing them with a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  In this case, because the veteran 
and his representative have argued that the severity of 
hearing loss has gotten progressively worse since his last VA 
examination, the Board finds that a remand of this case is 
warranted, so that the RO can arrange for the veteran to 
undergo another audiological evaluation.

Accordingly, this case is remanded for the following actions:

1.  The RO should issue a Supplemental 
Statement of the Case as to the new and 
material claims for service connection 
for disorders of the kidneys and back, 
with consideration of the additional 
evidence received since the most recent 
Supplemental Statement of the Case, 
issued in July 2002.

2.  The RO should also arrange for the 
veteran to undergo a VA audiological 
evaluation in order to determine the 
severity of the service-connected hearing 
loss.  This evaluation should be 
conducted in compliance with the standard 
VA protocol for such examinations, 
utilizing the Maryland CNC speech 
stimulus materials for speech 
discrimination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case 
regarding the hearing loss claim and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




